Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0203335 A1) in view of Datta et al. (US 2008/0157225 A1) and Maeda et al. (US 2014/0312427 A1)
Regarding Claim 1, Song (Fig. 7-20) discloses a SRAM device manufacturing method, comprising: 
providing a substrate structure, comprising: 
a substrate (200); 
a first semiconductor column (F1) for Pull-Up (PU) transistors (TR1, PMOS) and a second semiconductor column (F2) for Pull-Down (PD) transistors (TR2, NMOS), with both the first and the second semiconductor columns on the substrate (200); 
a first separation material layer of a dielectric material (20) and on the substrate (200) between the first and the second semiconductor columns (F1 and F2), 

the first region (a region adjacent to F1 and F2)  adjacent to both the first and the second semiconductor columns (F1 and F2);
the second region (a region on the a region adjacent to F1 and F2 and separate from F1 and F2) on the first region and separated from the first and the second semiconductor columns (F1 and F2); and 
forming a gate stack structure (90, 80, 70/ 292, 232), wherein the gate stack structure comprises: 
a gate dielectric layer (gate insulating films) comprising a first part (40, 232) and a second part (45, 232), wherein 
the first part on a portion of a side surface of the first semiconductor column (F1) and the second part on a portion of a side surface of the second semiconductor column (F2), the gate dielectric layer (gate insulating films) exposes an upper portion of the first semiconductor column (F1) and an upper portion of the second semiconductor column (F2) (Fig. 18 F1 and F2 are at least partially exposed) ; and 
a P-type work function regulation layer (240, 70) comprising a first area and a second area adjacent to each other (areas of 240  adjacent to each other), with the first area on the first part of the gate dielectric layer (40, 232), and the second area on a first portion (a portion of region between F1 and F2)  of the first separation region (region between F1 and F2)  ; 
a N-type work function regulation layer (80, 242 comprising a third area and a fourth area adjacent to each other (areas of 242 a adjacent to each other), with the third 
a gate (90, 95/ 262 292,) on both the P-type and N-type work function regulation layers (240, 242). 
Song does not explicitly disclose conducting an etch-back process on the first separation material layer to form a first separation region; 
the second region on the first region and separated by a first cavity and a second cavity, respectively, from the first semiconductor column and the second and wherein a first portion of the gate is positioned inside the first cavity;
 wherein a second portion of the gate is positioned inside the second cavity, and wherein a third portion of the gate overlaps the second region and is positioned between the first cavity and the second cavity.
Maeda (Fig. 1-8, 26) discloses a substrate (100); a first semiconductor column (F1) for and a second semiconductor column (F2), with both the first and the second semiconductor columns on the substrate (100); 
 conducting an etch-back process on a first separation material layer (110a) to form a first separation region (region between F1 and F2), wherein the first separation region comprises a first region and a second region, with the first region (see region of 110 adjacent to F1 and F2) adjacent to both the first semiconductor column (F1) and the second semiconductor column (F2), the second region (111_1) on the first region and separated by a first cavity  (cavity in 110 next to F1) and a second cavity (cavity next to 
wherein a first portion of the gate (portion of 145, 147 inside cavity next to F1) is positioned inside the first cavity, wherein a second portion of the gate (portion of 145, 147 inside cavity next to F2) is positioned inside the second cavity, and wherein a third portion of the (gate portion of 145, 147 that overlaps 111_1) overlaps the second region and is positioned between the first cavity (cavity in 110 next to F1) and the second cavity (cavity in 110 next to F2) for the purpose of reducing  parasitic gate capacitance, which may occur between gate electrodes adjacent to the first gate electrode 147 [0060]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a SRAM device manufacturing method in Song in view of Maeda such that conducting an etch-back process on the first separation material layer to form a first separation region;  the second region on the first region and separated by a first cavity and a second cavity, respectively, from the first semiconductor column and the second and wherein a first portion of the gate is positioned inside the first cavity; wherein a second portion of the gate is positioned inside the second cavity, and wherein a third portion of the gate overlaps the second region and is positioned between the first cavity and the second cavity in order to reduce  parasitic gate capacitance, which may occur between gate electrodes adjacent to the first gate electrode 147 [0060]
The Examiner notes that since the applicant did not explicitly defined metes and bounds of first/second region, first/second part etc. Therefore, the Examiner selected regions, areas, portions of various layers that could be continuous or not that satisfies claim limitations.


Regarding Claim 2, Song in view of Maeda discloses the SRAM device of claim 1, wherein the second area (area of 240 Song) and the fourth area (area of 242 Song) are adjacent to each other (Fig. 19 Song). 

Regarding Claim 3, Song in view of Maeda discloses the method of claim 2, wherein
the first region (a region adjacent to F1 and F2) comprises a first sub-region and a second sub-region (sub-regions of a region adjacent to F1 and F2), with the first sub-region located between the first semiconductor column (F1) and the second region (a region on the a region adjacent to F1 and F2 and separate from F1 and F2), and the second sub-region located between the second semiconductor column (F2) and the second region (a region on the a region adjacent to F1 and F2 and separate from F1 and F2), and wherein 
the second area (area of 240) adjoins the fourth area (area of 242) on an upper surface of the second region (a region on the a region adjacent to F1 and F2 and separate from F1 and F2), on an upper surface of the first sub-region or on an upper surface of the second sub-region (sub-regions of a region adjacent to F1 and F2). 


Regarding Claim 4, Song in view of Maeda discloses the method of claim 1, wherein 
the gate dielectric layer (gate insulating films) further comprises a third part on the first separation region adjacent to the first part and the second part, with both the second area and the fourth area on the third part (See gate insulating films over region between F1 and F2 however many parts the region might include Maeda)


Regarding Claim 6, Song in view of Maeda discloses the method of claim 1, wherein the N-type work function regulation layer further comprises a fifth area on the P-type work function regulation layer (242 on 240 Song). 

Regarding Claim 10, Song in view of Maeda discloses the method of claim 1, wherein the first semiconductor column (F1) and the second semiconductor column (F2) [0003 Maeda See “nanowire-shaped multi-channel active pattern”] 
Song in view of Maeda does not explicitly disclose nanowires.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a SRAM device manufacturing method in Song in view of Maeda and further in view of Datta such that the first semiconductor column (F1) and the second semiconductor column comprise nanowires since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).




Regarding Claim 11, Song in view of Maeda discloses the method of claim 1, wherein the gate dielectric layer comprises a high-K dielectric material [0034 Song]. 

Regarding Claim 12, Song in view of Maeda discloses the method of claim 1, wherein 
a first section of the gate (a section of the gate 90, 95/ 262 292) that overlaps the first region (a region adjacent to F1 and F2)  and is positioned between the first semiconductor column and the second region (F1 and F2) in the direction, wherein 
a second section of the gate (a different section of the gate 90, 95/ 262 292) overlaps the first region (a region adjacent to F1 and F2) and is positioned between the second semiconductor column (F2) and the second region in the direction, and wherein 
a third section of the gate (another section of the gate 90, 95/ 262 292) overlaps the second region (a region on the a region adjacent to F1 and F2 and separate from F1 and F2), is positioned between the first semiconductor column (F1) and the second semiconductor column (F2) in the direction, and is directly connected to each of the first section of the gate  (a section of the gate 90, 95/ 262 292) and the second section of the gate (a different section of the gate 90, 95/ 262 292).
The Examiner notes that since the applicant did not explicitly defined metes and bounds of first/second/third section of gates, first/second region etc. Therefore, the 
The Examiner recommends further defining what is included or excluded in various regions, parts and areas of the device structures.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0203335 A1) in view of in view of Maeda et al. (US 2014/0312427 A1) and further in view of  Datta et al. (US 2008/0157225 A1)
Regarding Claim 7, Song in view of Maeda discloses the method of claim 1, wherein providing a substrate structure comprises:
 providing an initial substrate structure, comprising: 
a substrate (100 Maeda); 
a first semiconductor column (F1 Maeda) and a second semiconductor column (F2 Maeda) on the substrate (100) and separated from each other; 
a hard mask layer  (2103) on the first semiconductor column (F1 Maeda) and the second semiconductor column (F2 Maeda); and 
a first initial separation material layer (110 Maeda) filling a space between the first semiconductor column (F1 Maeda) and the second semiconductor column (F2), 
removing the hard mask layer (2103 Maeda) to form the substrate structure 
Song in view of Maeda does not explicitly disclose an upper surface of the first initial separation material layer substantially level with an upper surface of the hard mask layer, 

Datta (Fig. 6) discloses an upper surface of a first initial separation material layer (610) substantially level with an upper surface of a hard mask layer (611) (Fig. 6A Datta); 
conducting an etch-back process on the first initial separation material layer (610) so that an upper surface of the remaining first initial separation material layer is lower than upper surfaces of a first semiconductor column (615) and a second semiconductor column (620) (Fig. 6B Datta) for the purpose of very tightly controlling the width of the recess etch, enabling a high transistor packing density [0031]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a SRAM device manufacturing method in Song in view of Maeda and further in view of Datta such that an upper surface of the first initial separation material layer substantially level with an upper surface of the hard mask layer, conducting an etch-back process on the first initial separation material layer so that an upper surface of the remaining first initial separation material layer is lower than upper surfaces of the first semiconductor column and the second semiconductor column in order to very tightly controlling the width of the recess etch, enabling a high transistor packing density [0031]



Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0203335 A1) in view of in view of Maeda et al. (US 2014/0312427 A1) and further in view of  Wang et al. (US 2015/0380548 A1) and Chuang et al. (US 2015/0021672 A1).
Regarding Claim 8, Song in view of Maeda discloses the method of claim 1.
Song in view of Datta does not explicitly disclose forming an inter-layer dielectric layer on the gate stack structure covering upper portions of the first semiconductor column and the second semiconductor column; and
forming a first contact component extending from an upper surface of the inter-layer dielectric layer to the upper surface of the first semiconductor column; 
forming a second contact component extending from the upper surface of the inter-layer dielectric layer to the upper surface of the second semiconductor column; 
forming a third contact component extending from the upper surface of the inter-layer dielectric layer to the gate; and 
forming a fourth contact component extending from the upper surface of the inter-layer dielectric layer to the substrate. 
Wang (Fig. 17 and 18) discloses forming an inter-layer dielectric layer (1702) on a gate stack structure (208, 210, 212,) covering upper portions of a first semiconductor column and second semiconductor column (columns 108); and
forming a first contact component  (217) extending from an upper surface of the inter-layer dielectric layer (1702) to the upper surface of the first semiconductor column (108); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a SRAM device manufacturing method in Song in view of Maeda, Wang such that a third contact component extending from the upper surface of an inter-layer dielectric layer to the gate; and forming a fourth contact component extending from the upper surface of the inter-layer dielectric layer to the substrate in order to have providing contact to the drain [0032].
Song in view of Maeda and Wang does note explicitly disclose forming a third contact component extending from the upper surface of an inter-layer dielectric layer to the gate; and forming a fourth contact component extending from the upper surface of the inter-layer dielectric layer to the substrate.
 Chuang (Fig. 19) discloses forming a third contact component (306) extending from the upper surface of an inter-layer dielectric layer (290) to the gate (269); and 
forming a fourth contact (306) component extending from the upper surface of the inter-layer dielectric layer (290) to the substrate for the purpose of  providing contact to the gate and substrate [0042].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a SRAM device manufacturing method in Song in view of Maeda, Wang and Chuang such that a third contact component extending from the upper surface of an inter-layer dielectric layer to the gate; and forming a fourth contact 

Regarding Claim 9, Song in view of Maeda, Wang and Chuang discloses the claim 8, further comprising: 
before forming the inter-layer dielectric layer (1702 Wang), forming a second separation region (1208 Wang ) on the gate stack structure (208, 210, 212 WAng)  , with an upper surface of the second separation region lower than the upper surfaces of the first semiconductor column and the second semiconductor column. (108Wang) 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 13 is allowed.
The following is an examiner's statement of reasons for allowance:
 With regards to claim 13, none of the prior art teaches or suggests, alone or in combination, “a gate dielectric layer comprising a first part and a second part, wherein the first part is on a portion of a side surface of the first semiconductor column and the second part is on a portion of a side surface of the second semiconductor column, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891